NO. 07-10-0034-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                  MARCH 9, 2010
                          ______________________________

                                  ELMER WHITTAKER,

                                                                Appellant

                                             V.

                                 REBECCA WHITTAKER,

                                                      Appellee
                          ______________________________

        FROM THE COUNTY COURT AT LAW NO. 3 OF LUBBOCK COUNTY;

             NO. 2009-549,132; HON. STEPHEN JOHNSON, PRESIDING
                       ______________________________

                              MEMORANDUM OPINION
                          ______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Elmer Whittaker perfected this appeal on January 12, 2010. The appellate record

was due on or about February 11, 2010. Both the district clerk and court reporter have

filed motions to extend the time to file their records because appellant apparently failed to

pay or make arrangements to pay for them, as required by Texas Rules of Appellate

Procedure 35.3(a)(1)(2) and 35.3(b)(3). By letter dated February 22, 2010, we directed

appellant to certify to this court, by March 4, 2010, that he had complied with rule of

procedure 35.3(a)(1)(2). So too was he informed that failure to meet that deadline would

result in the dismissal of his appeal. To date, this court has not received either the
clerk=s record, the reporter=s record, or notification that the records have been paid for or

that arrangements have been made for payment.            Nor has this court received any

request to postpone the dismissal date. Consequently, we dismiss the appeal for want

of prosecution.



                                                  Per Curiam




                                             2